Citation Nr: 0611626	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for 
status post fracture mid shaft left femur, with internal 
fixation.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1991 to April 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that rating decision the RO granted entitlement 
to service connection for a left hip disability and assigned 
ten percent disability rating. The veteran perfected an 
appeal of the assigned rating.

This case was previously before the Board in March 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development to include obtaining medical records and 
scheduling the veteran for a VA examination. As these actions 
have happened, the Board finds that the AMC substantially 
complied with the remand directives, and that a new remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  The veteran's service-connected left hip disability does 
not more nearly approximate a disability characterized by 
malunion of the femur with moderate or marked knee or hip 
disability, or by limitation of flexion to 30 degrees or 
less. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent  
for the percent for status post fracture mid shaft left 
femur, with internal fixation have not been met.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321,  4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5252,  5255 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006); see also Dingess, supra; Pelegrini, 
supra.

In this case, in a August 2005 and January 2006 letter, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claim for an 
increased initial rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
was relevant to the claim.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as a March 2003 Statement of the 
Case (SOC) and March 2006 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, including the rating criteria for 
establishing a higher evaluation for the claimed disability.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf, and 
the reasons for the determinations made on his claim.  These 
documents, in essence, informed the veteran that he did not 
have evidence to support a higher rating, and told him what 
was needed to achieve the benefit he was seeking.

The Board finds that August 2005 and January 2006 letters, 
when coupled with the rating decision, the March 2003 SOC and 
the March 2006 SSOC adequately advised the veteran of what 
was necessary to establish entitlement to a higher rating, as 
well as the distribution of duties in obtaining pertinent 
evidence.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  In other words, a 
reasonable person could be expected to understand from the 
notice provided what was needed with regard to his claims.  
See generally Mayfiled, supra.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.   The Board notes that in an 
August 2005 letter all necessary medical evidence had been 
submitted. 

The VCAA provisions have been considered and complied with.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant. 

Lastly, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, in the August 2005 
RO letter, the veteran was notified of the evidence required 
for the assignment for an increased rating.  Service 
connection for the left hip was awarded effective the date of 
claim (in May 1999), and the currently assigned 10 percent 
for the left hip was also made effective the date of claim.  
For the below described reasons, the claimed increased 
initial rating for the left hip disability is being denied, 
and neither an increased disability rating nor a 
new/additional effective date will be assigned.  As such, 
there is no possible prejudice to the claimant due to any 
notice deficiencies related to these down-stream issues.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions; VA 
medical records; and VA examinations.  The Board has an 
obligation to provide adequate reasons and bases supporting 
this decision.  However, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by evaluating the  
extent to which the veteran's service-connected disabilities  
affect his ability to function under the ordinary conditions  
of daily life, including employment, by comparing his  
symptomatology with the criteria set forth in the VA Schedule  
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.10 (2005).   The 
veteran has appealed the disability rating initially assigned 
with the grant of service connection in January 2003.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). Where 
there is a question as to which of two  evaluations shall be 
applied, the higher evaluation will be  assigned if the 
disability picture more nearly approximates  the criteria 
required for that rating.  Otherwise, the lower  rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Additionally, with respect to the musculoskeletal system, the 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups,  
fatigability, incoordination, and pain on movements.  See 
Deuce v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally  
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation  
which is due to pain, supported by adequate pathology, and  
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be  
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of  
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. §   4.40 
(2004).  The factors of disability reside in reductions  of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and  
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the Rating Schedule to recognize actually  
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. §  4.59 (2004).

The veteran is currently evaluated as 10 percent disabling 
due to the service-connected status post fracture mid shaft 
left femur, with internal fixation, under Diagnostic Code 
5255.  The assigned 10  percent evaluation under Diagnostic 
Code 5255 requires evidence of malunion of the femur with 
slight knee or hip disability.  At present, however, the 
veteran is seeking an increased rating in excess of 10 
percent.

With respect to the applicable criteria, Diagnostic Code 5255 
assigns a 20 percent is warranted for malunion of the femur 
with moderate knee or hip disability.  A 30 percent is  
granted for malunion of the femur with marked knee or hip 
disability.  38 C.F.R. §  4.71a, Diagnostic Code 5255 (2005).

In addition, the Board will also consider other potentially 
applicable Diagnostic Codes, which in this case include  
Diagnostic Code 5252.  See Butts v. Brown, 5 Vet. App. 532  
(1993) (implicitly holding that the BVA's selection of a  
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in  
accordance with law," if relevant data is examined and a  
reasonable basis exists for its selection) (Citations  
omitted).  In this respect, limitation of motion of the thigh 
is evaluated under Diagnostic Code 5252, which provides a 10  
percent evaluation for limitation of flexion of the thigh to 
45 degrees, a 20 percent evaluation for limitation of flexion  
to 30 degrees, a 30 percent evaluation for limitation of 
flexion to 20 degrees, and a 40 percent evaluation for 
limitation of flexion to 10 degrees.  38 C.F.R. §  4.71a.  
The Board also notes that normal hip flexion is from zero to 
125 degrees and that normal hip abduction is from zero to 45  
degrees.  See 38 C.F.R. § 4.71, Plate II  (2005).

With respect to the evidence of record, the evidence includes 
two VA examinations.  A December 2002 VA orthopedic 
examination report shows the veteran was status post internal 
fixation for the left femur.  He had no postural abnormality 
or fixed deformity.  Range of motion of the left hip was 
noted as full abduction, 0 to 22 degrees adduction, and 0 to 
120 degrees of flexion with no neurological involvement.  The 
Deluca factor was considered and examiner noted pain mainly 
on the left side with no ankylosis of the hip joint.  X-rays 
of the left hip revealed an internal fixation. X-rays of the 
left femur revealed an old, healed mid-shaft fracture of the 
femur maintained in position by a long intramedullary nail.  
The veteran was diagnosed with  comminuted mid-shaft 
fracture, left femur, status post internal fixation and left 
hip strain.

A February 2006 VA orthopedic examination shows the veteran  
had left hip range of motion limited to 85 degrees of active  
flexion (normal being 125  degrees), 5 degrees of extension 
(normal  being 30 degrees), 15-20 degrees of adduction with 
pain  (normal being 25 degrees), 40 degrees of abduction with 
pain (normal being 45 degrees), 15-20 degrees of external 
rotation (normal being 40 degrees), and 10 degrees of 
internal  rotation (normal being 40 degrees).  The veteran 
reported that pain when sitting and lifting when his hip and 
thigh are bent to about 90 degrees.

Upon a review of the evidence of record, the Board finds that  
the veteran's left hip disability does not meet the criteria  
required for the assignment of a disability rating in excess  
of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5252,  
5255 (2005).  Specifically, the Board finds that the 
veteran's service-connected left hip disability does not more  
nearly approximate a disability characterized by malunion of  
the femur with marked knee or hip disability, or by 
limitation of flexion to 20 degrees.  Since December 2002, 
the veteran's limitation of flexion has ranged from 0 to 85-
120 degrees, with normal flexion being from zero to 125 
degrees,  per 38 C.F.R. §  4.71, Plate II (2005).

In addition, the Board finds that the veteran's left hip 
disability meets neither the criteria for the assignment of 
an increased rating in excess of 10 percent under Diagnostic 
Code 5250 as the disability is not characterized by 
ankylosis, nor the criteria for the assignment of an 
increased rating in excess of 10 percent under Diagnostic 
Code 5254 as the disability is not characterized by flail hip 
joint. 

Furthermore, in arriving at the above conclusion, the Board 
has considered the holding in DeLuca v. Brown, 8 Vet. App.  
202 (1995), and 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the 
Board still finds that the evidence does not show that a 
grant of an increased rating in excess of 10 percent is 
warranted because the veteran is receiving the appropriate 
schedular evaluation, even considering his flare- ups and 
subjective complaints of pain, under Diagnostic Codes 5252 
and 5255.  The evidence of record is consistent with the 
evaluations noted, and no more, for the veteran's service-
connected left hip disability.  The Board thus finds that  
additional functional loss, excess fatigability, and pain on 
movement due to the veteran's left hip disability are not 
supported by adequate pathology such that would warrant an 
initial rating in excess of 10 percent at this time.  As 
such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) are warranted.  
In the instant case, however, there has been no showing that  
the veteran's service-connected left hip disability alone has 
caused marked interference with employment (i.e., beyond that  
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the  
regular schedular standards.  Here the Board notes that in a 
June 2003 letter Dr. E.A.S. indicated that the veteran is 
able to work full-time but he does have pain at the end of 
every day.  Dr. E.A.S. also noted that the veteran 
participated in soccer as a goalie.  

To the extent that the claimant may experience functional  
impairment due to the service-connected disability, the Board  
finds that such impairment is contemplated in the disability 
rating assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.  The applicable rating criteria contemplate higher  
ratings, but the Board has not found the disability under 
consideration to be of such severity as to warrant assignment  
of a higher rating on a schedular basis other than that  
indicated above.  Therefore, for the reasons discussed above, 
referral for consideration for extra-schedular evaluations is  
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237,  
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 10 percent for status 
post fracture mid shaft left femur, with internal fixation is 
denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


